El Juez Presidente Señor Travieso
emitió la opinión del tribunal.
En sn demanda, radicada ante la Corte de Distrito de Ponce, el demandante Guillermo J. Godreau Philemon soli-citó se dictara seiíteneia a su favor ordenando a la sociedad demandada que le reconozca como socio colectivo de la misma y, en consecuencia, que le permita hacer un examen de su contabilidad, libros,' documentos y comprobantes. Pidió, ade-más, que se condenara a la demandada al pago de costas y honorarios. ■ . ‘
Los hechos esenciales alegados en la demanda son:
'La demandada es una sociedad civil agrícola en coman-dita, dedicada al cultivo de caña. Alega el demandante que desde el 6 de agosto de 1936 él es socio colectivo de Godreau & Compañía, S. en C., y que su participación en el capital y en los beneficios acumulados e indivisos asciende más o menos a unos $82,500; que con el propósito de estudiar cier-tas irregularidades ocurridas en la contabilidad de la socie-dad demandada, de las cuales se derivan pérdidas sustancia-les para las finanzas de la sociedad, el demandante, en su carácter de socio, solicitó de dicha sociedad en repetidas oca-*327siones que se le diese una oportunidad para examinar su ' contabilidad, libros y comprobantes; que la demandada con-testó todas las súplicas amistosas del demandante con una negativa, alegando como única excusa la falta de autoridad' y derecho por parte del demandante para pedir y realizar dicho examen; que la demandada se ha negado a reconocer al demandante como socio colectivo de la misma y se niega a reconocerle los derechos que como tal socio le correspon-den de acuerdo con la ley, no permitiéndole que asista a las reuniones de los socios ni a intervenir en las votaciones, de-jando de remitirle copias de los informes, inventarios y balances anuales y prescindiendo absolutamente del deman-dante en su condición de socio colectivo.
En su contestación la demandada niega que el demandante sea socio de Godreau & Cía., S. en C. y que tenga interés alguno en el capital o beneficios de dicha sociedad. Como materia nueva se alega que el demandante es miembro de la Sucesión de don Guilllermo Godreau Manatou, quien fué so-cio de la sociedad demandada hasta su fallecimiento en agosto 17, 1936; y que al fallecimiento de don Guillermo, su suce-sión pasó a ser miembro de la sociedad, pero debiendo estar representada en la misma por el señor Eugenio Lecompte, según acuerdo de la Junta de Socios de fecha agosto 6 de 1936, ratificado por los herederos, entre los que figura el de-mandante, en 21 de agosto de 1936, todo ello sujeto a lo es-tipulado en el contrato social de la demandada. Se alega, además, que al demandante se le han dado todos los infor-mes que las circunstancias han permitido le sean dados y que la demandada ha actuado siempre de acuerdo con lo que prescribe el contrato social y los acuerdos tomados por la Junta de Socios.
Como defensas especiales la demandada alegó:
1. Que la demanda no aduce hechos suficientes para de-terminar una causa de acción.
2. Que durante más de dos años con anterioridad a la radicación de la demanda, el demandante fué empleado a *328sueldo de la demandada y como tal tenía conocimiento personal de las actividades y negocios de la sociedad.
3. Que todos los informes solicitados por el demandante y a los cuales pudiera tener derecho según el contrato social, le han sido suministrados; y que el examen de cuentas, libros y comprobantes que interesa el demandante se está llevando a cabo por el contador público autorizado, Juan C. Villariny.
Basándose en una extensa opinión, la corte inferior dictó sentencia declarando sin lugar la demanda y condenando al demandante al pago de las costas y $1,000 como honorarios de abogado.
Como fundamentos de su recurso el demandante apelante señala siete errores que a su juicio fueron cometidos por la corte sentenciadora.
Los.siete señalamientos pueden condensarse en uno solo, para formular la única cuestión fundamental envuelta en este litigio: ¿ erró el tribunal inferior al resolver que aun cuando el demandante es un miembro de la sucesión de Guillermo Godreau Manatou, no es en forma alguna un socio de la sociedad Godreau & Cía., S. en CJ Para contestar la pregunta que hemos formulado, nos hemos visto precisados a hacer un detenido estudio de toda la evidencia, de la cual haremos un resumen a continuación:
La sociedad aquí demandada fué constituida mediante escritura pública, en mayo 9 de 1921, siendo sus socios co-lectivos don Julio Godreau Manatou, don Guillermo Godreau Manatou, su esposa doña Clemencia Philemon de Godreau y don José Godreau Manatou, y su único socio comanditario ‘don Julio Godreau Lanausse. El término de duración de la sociedad fué fijado en treinta años. En el hecho octavo de la escritura social se estipula que un socio colectivo podrá ser removido en cualquier tiempo por el voto de una ma-yoría de los socios colectivos. Se estipula además:
“En caso de remoción o de muerte, quiebra o insolvencia de un socio colectivo, esta sociedad no será disuelta, sino que por el con-*329ta'ario continuará entre los socios colectivos supervivientes y el socio comanditario; y los herederos, albaceas, administradores, receivers o trastees de la quiebra del fallecido, quebrado o insolvente, no vendrá a ser socio, si no fuere así acordado %mánimemente por todos los socios colectivos.
“Un socio colectivo que haya sido removido y sus herederos . , . y cesionarios .del socio fallecido, quebrado o muerto no tendrán dere-cho para intervenir o tomair parte en los negocios de la sociedad o para exigir ninguna liquidación, división o estado de cuentas de la sociedad .... y no tendrán otro derecho que exigir a la sociedad que pague sin intereses el montante del capital aportado por dicho socio.” (Subrayado nuestro.)
En agosto 6 de 1936, con motivo de la enfermedad de don Guillermo Godreau Manatou, “managing partner”, socio ad-ministrador de la sociedad demandada, se celebró una junta extraordinaria de socios a la que concurrieron todos los so-cios colectivos, y en dicha junta se acordó por unanimidad designar al señor Eugenio Lecompte para sustituir a don Guillermo Godreau como “managing partner”, tomándose, además, el siguiente acuerdo:
“TeeCBRO: Se acueirda además ahora, por unanimidad, por los socios colectivos de Godreau & Cía., S. en O., que en caso de que por desgracia falleciere el manager partner de esta so’ciedad, don Guillermo Godreau Manatou, sus herederos pasarán ipso facto a for-mar parte de esta sociedad como socios colectivos de la misma, según lo dispone la cláusula octava del contrato social, pero deberán estar representados en la sociedad por don Eugenio Lecompte, quien en todo caso y hasta nuevo acuerdo de los socios, continuará desempe-ñando el cargo de manager partner de Godreau & Cía. S. en C., con las mismas facultades, derechos y obligaciones que se le otorgaron a don Guillermo Godreau Manatou, como tal manager partner, por la escritura sobre constitución de esta sociedad antes mencionada.” (Bastardillas nuestras.)
Don Guillermo Godreau Manatou, socio colectivo de la sociedad demandada, falleció el 17 de agosto de 1936, bajo testamento de fecha' junio 17 de 1929,' por virtud del cual nombró e instituyó por sus únicos y universales herederos a sus hijos legítimos Guillermo — el aquí demandante — y María *330Melanie, habidos en sn matrimonio eon Clemencia Philemon Gervais, y a sus tres hijos naturales reconocidos, llamados María Maximina, Aristides y Constancia, habidos con ante-rioridad a su matrimonio.
En agosto 21 de 1936, los herederos de don Guillermo Godreau otorgaron un documento por el cual manifestaron estar enterados del acuerdo tomado por los socios colectivos en agosto 6 del mismo año, inclusive la designación del señor Lecompte para representar a los herederos en la sociedad demandada, ratificaron dicho acuerdo y confirieron poder y autoridad al señor Lecompte para que en representación de dichos herederos actuara como managing partner.
La negativa de la sociedad demandada a permitir el exa-men de sus cuentas y libros por el demandante, quedó clara-mente establecida por la carta de febrero 2 de 1942, dirigida por el señor Lecompte al demandante, y .por la copia del acuerdo tomado por los socios colectivos de la demandada en 29 de junio del mismo año. En dicho acuerdo se hace constar que “según la cláusula 8 de nuestro contrato social, don Guillermo J. Godreau no es un miembro de nuestra so-ciedad y no tiene derecho a inspeccionar los libros de conta-bilidad así como ningún otro documento de la compañía”. En su declaración en el acto de la vista, la señora viuda de Godreau al ser preguntada si alguna vez se le negó al de-mandante el derecho a examinar los libros de la sociedad, contestó:- “Sí, señor, después que ya no era empleado, se le negó, porque la junta de socios estuvo de acuerdo o estu-vimos todos'de acuerdo que no se le deberían dar”. Y más adelante declaró: “Pero como todas esas cuestiones las pe-día en su carácter de socio; y como nosotros todos tenemos la creencia de que él no es un socio de Godreau & Cía., que él forma parte de la sucesión de Guillermo Godreau que no era socio, no quisimos. Si nosotros le dábamos, en su carácter de socio cualquier documento, nosotros admitíamos una cosa que no estaba en nuestra manera de pensar. Una confesión de que era socio”. El señor Lecompte declaró en el mismo *331sentido, añadiendo: “En ese carácter que el pretendía, de socio, no tenía derecho a eso, pero que él podía, a través de la sucesión de Guillermo G-odrean Manaton, tomar cualquier dato, informe, récord, documento o aclaración que fuere po-sible”.
Un' detenido estudio de la prueba documental nos lleva a la inescapable conclusión de que la corte inferior cometió manifiesto error al resolver que el demandante no tiene de-recho a examinar los libros de contabilidad de la sociedad demandada. De acuerdo con la cláusula octava del contrato social, supra, la muerte de don Guillermo Godreau Manatou no causó la disolución de la sociedad. Ésta continuó en todo su vigor entre los socios colectivos supervivientes y el socio comandidatorio. ¿Qué podía o debía hacer la sociedad, en cuanto a la participación que en la misma tenía el socio fa-llecido y que por virtud de su testamento pasó a sus here-deros? Estos no tenían, desde luego, derecho alguno a exi-gir que se les permitiese continuar en la sociedad como so-cios colectivos, pero sí tenían el derecho que les reconoce el artículo 1595 del Código Civil de exigir que se hiciese una liquidación de la participación que en la sociedad tenía su causante y que se les pagase el saldo que pudiera resultar a su favor. Los socios colectivos supervivientes no tenían derecho alguno para exigir a los herederos del socio falle-cido que continuasen en la sociedad como ■ socios colectivos. El contrato social contiene la disposición necesaria para ha-cer frente a esa situación. La misma cláusula octava dis-pone que los herederos del socio fallecido no vendrán a ser socios, “si no fuere así acordado unánimemente por todos los socios colectivos”. Procediendo de conformidad con esa disposición,'en agosto 6 de 1936, todos los socios colectivos dé Godreau & Cía., incluyendo a don Guillermo Godreau Ma-natou, acordaron por unanimidad que al fallecimiento, de don Guillermo “sus herederos pasarán ipso facto ¿ formar parte de esta sociedad como socios colectivos de la misma”. No siendo suficiente este acuerdo unánime de los socios eolecti-*332vos para obligar a los herederos del socio fallecido a perma-necer en la sociedad, en agosto 21 de 1936, los herederos del señor Godreau aceptaron y ratificaron el acuerdo tomado por los socios colectivos, incluyendo la designación del señor Le-compte para actuar como socio administrador y para repre-sentar a los herederos en la administración de la sociedad.
Las palabras usadas por los socios colectivos en el acuerdo de agosto 6, 1936 — “sus.herederos pasarán ipso facto a for-mar parte de esta sociedad como socios colectivos” — son tan claras, que no es necesaria una interpretación judicial para fijar su significado. No dijeron los firmantes de dicho acuerdo que a la muerte de don Guillermo su sucesión, como entidad jurídica, pasaría a ser un socio colectivo, y si lo hubiesen dicho el efecto legal hubiera sido el mismo, toda vez que las sucesiones no tienen personalidad jurídica para contratar, ni para demandar o ser demandadas. La sucesión no es otra cosa sino el medio legal por el que los bienes de un finado se trasmiten o pasan a la persona que le sucede. Artículos 599 al 610 del Código Civil. Los contratos que se celebren y las acciones que se ejerciten con posterioridad a la muerte de un socio colectivo deben ser celebrados y ejercitadas por y a nombre de sus herederos individualmente, pues son ellos, los herederos, quien'es suceden al difunto por el hecho solo de su muerte, en todos sus derechos y obligaciones.
El efecto legal de la cláusula octava de la escritura social, considerada en relación con el acuerdo tomado en agosto 6, 1936 por los ^socios colectivos y la aceptación y ratificación del mismo por los herederos, fue el de convertir a cada uno de los herederos de don Guillermo Godreau Manatou en un socio colectivo de la sociedad demandada, con todos los de-rechos inherentes a esa condición.
Con el propósito evidente de evitar la intervención de todos y cada uno de los herederos, como socios colectivos, en la administración y manejo de los negocios de la sociedad, se dispuso en el acuerdo de agosto 6 de 1936 y fue así acep-*333tado por los nuevos socios colectivos, que el señor Eugenio Leeompte sería el representante 'de los nuevos socios en la sociedad y que hasta nuevo acuerdo de los socios dicho señor Leeompte continuaría desempeñando el cargo' de managing partner o socio administrador, con las mismas facultades que por la escritura social se concedieron a don Guillermo' Go-dreau Manatou, como socio administrador.
Ni el nombramiento del señor Leeompte, quien no es miembro de la sociedad demandada, para representar en ella a los nuevos socios colectivos, ni su nombramiento para el cargo de socio administrador pueden implicar en manera ah guna una renuncia por parte de los nuevos socios del derecho que individualmente tiene cada uno de ellos para exigir que se le rindan cuentas de la administración de su participación en el capital social y de las ganancias que ese capital haya producido o mermas que haya podido sufrir. Tampoco puede sostenerse que por el mero hecho de haber nombrado al se-ñor Leeompte para representarles en la administración de los negocios de la,sociedad los nuevos socios colectivos renun-ciaron el derecho que les concede el artículo 1Í0 del Código de Comercio para examinar el estado de la administración y de- la contabilidad y hacer las reclamaciones que creyeren convenientes al interés. común. El señor Leeompte, como apoderado de los nuevos socios colectivos y como gestor o administrador de los negocios de la sociedad, está obligado a rendir a los socios poderdantes cuentas de su administración, a suministrarles los informes que razonablemente le pidieren y a permitirles examinar las cuentas, libros y comprobantes de la sociedad, siempre que dicho examen sea practicado en forma tal que no interfiera en modo alguno con los negocios de la sociedad.
 La demandada es una sociedad civil agrícola, pero siendo mercantil en su forma por haber adoptado la moda-lidad comanditaria, que es una de las reconocidas por el Có-digo de Comercio, las disposiciones de dicho Código le son *334aplicables ele acuerdo con lo dispuesto por el artículo 1561 del Código Civil, edición 1930. El artículo 110 del Código ..de Comercio, que es de perfecta aplicación al caso de autos, dispone:
“Artículo 110. En das compañías colectivas, todos los socios, admjiñistren o no, tendrán derecho a examinar el estado de la admi-nistración y de la contabilidad, y a hacer, con arreglo; a los pactos consignados en la escritura de la sociedad o las disposiciones gene-rales del derecho, las reclamaciones que creyeren convenientes al inte-rés común.”
El artículo 125 del mismo Código dispone- que los socios colectivos de una sociedad en comandita “tendrán además los mismos derechos y obligaciones que respecto a los socios de la compañía colectiva quedan prescritos en la sección anterior”, de la cual forma parte el artículo 110, supra. Véase Echavarri, Comentarios al Código de Comercio, tomo 2, págs. 230 y 231.
La jurisprudencia de los estados americanos reconoce el derecho que tiene todo accionista de una corporación a saber cómo se administran los negocios de la compañía y si el capital al cual él ha aportado una parte se está empleando prudente y provechosamente. Para poder obtener esa infor-. mación, el accionista tiene' derecho, en momentos que sean convenientes y oportunos, a inspeccionar todos los libros y records de la corporación. No se consideran como razones suficientes para denegar una .solicitud de inspección el hecho de que ésta habrá de causar molestias a la compañía o que el accionista sea hostil a los oficiales de la corporación, o que la compañía usté dispuesta a suministrarle extractos o copias de sus libros o a permitirle que se haga un examen de la contabilidad por un perito nombrado por ambas partes. El derecho de los accionistas a inspeccionar los libros está basado en el hecho de que ellos son en realidad los dueños de los libros de la corporación, siendo los poseedores de dichos libros meros agentes de los accionistas. En cuanto pueda afectar a los hechos de este caso, la relación que existe *335entre un accionista j la corporación es semejante a la que existe entre nn socio -y la sociedad de que forma parte. Am. Jur. Vol. 13, págs. 480 a 482. Véase Usera v. Bird Arias, 42 D.P.R. 818.
Apareciendo de la evidencia que hemos examinado, que el propósito de la inspección solicitada es el de comprobar si existen o no las irregularidades en la administración de los negocios de la sociedad a las cuales sé hizo referencia en la vista del caso, opinamos que la corte inferior erró al dic-tar sentencia desestimando la demanda.
Por las razones expuestas debe revocarse. la sentencia recurrida y en su lugar dictarse otra declarando con lugar la demanda en cuanto al reconocimiento del demandante como socio colectivo de la sociedad demandada; ordenando a dicha sociedad y a sus socios, administradores, -agentes y empleados que permitan -al demandante el examen de la con-tabilidad, libros, documentos y comprobantes de la sociedad Godreau & Compañía, 8. en C., fijando- a -ese efecto los días laborables y las horas que el demandante podrá utilizar para esos fines; y condenando a la sociedad demandada al pago de las costas, más la suma de $400 •como honorarios del abo-gado del demandante.